[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION RE MOTION FOR JUDGMENT
The motion for judgment entering a dismissal of this appeal is granted.
"Willfulness or misconduct contemplated by the act is generally held to mean something more than mere negligence or carelessness. . . . Willfulness implies bad purpose, wanton and reckless indifference."Duperry v. Administrator, Unemployment Compensation Act, 25 Conn. Super. Ct. 409; 410 (1964).
Based on the record, this court finds that there was substantial evidence to find that claimant's conduct in not canceling the limousine was not wilful misconduct as set forth in Connecticut General Statutes § 31-236.
CHASE T. ROGERS, J.